TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00664-CV





Texas Department of Public Safety, Appellant


v.


Frank C. Blair, Jr., Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 152,955-B, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING





PER CURIAM

	The parties have filed a joint motion to grant appellant's writ of error, to reverse
the order of expunction and remand the cause to the trial court.  The motion is granted.  Tex. R.
App. P. 59(a)(1)(A).
	The order of the trial court is reversed and the cause is remanded to the trial court.

Before Chief Justice Carroll, Justices Jones and B. A. Smith
Reversed and Remanded on Joint Motion
Filed:  December 13, 1995
Do Not Publish